DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensors as recited in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The amended Specification submitted on 25 January 2021 has overcome the objections noted in the non-final office action dated 24 July 2020.
Claim Objections
Claims 21 and 23 are objected to because of the following informalities:  in claim 21, line 2, “fue lateral” should be changed to “full lateral”; in claim 23, line 2, “biasing” should be changed “biasing”.  Appropriate correction is required for the above objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 20, line 2, the range “15 to 35 cm” has not been disclosed in the application as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of parenthesis in the body of the claim renders the claims indefinite, as it is not readily apparent if the subject matter positioned within the parenthesis is part of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   With regards to claims 14-16, it is not readily apparent if the “flexible outer coating” and “an individual outer coating or cover” respectively are the same protective coating material or covers recited in claim 1 or if these coatings and covers are in addition to the previously claimed and recited protective coating materials or covers?  Applicant may cancel the claim(s), 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parent (130,068) in view of Curtis (4,989,862) and Cragg (6,348,028).
Claim 1, Parent discloses an articulated figure comprising:
a body member (upper body A and lower body B); and
two elongate leg members (which includes two legs which have upper limb J, lower limb K and foot), each leg member having a having a first end for abutting the body member and a second end for contacting the ground (figures 1 and 2), wherein the two leg members are arranged in relation to the body member to extend from and to be resiliently movable relative to and separable from the body member, wherein the apparatus comprises an elasticated member for biasing (tendon I and D, which may be formed of an elastic material, catgut or other suitable material) the first end of each leg member toward intimate contact with the body member, the Parent discloses the claimed device with the exception of the material used to form the puppet, doll and other figures i.e. body and limbs. However as disclosed by Curtis (column 2, lines 55-62) it is known in the art to form such figures from a durable, lightweight material such as polyurethane foam or other similar resilient material both lightweight and durable material. It would have been obvious to one of ordinary skill in the art to have used such material for Parent’s puppets and figures given that Curtis teaches such is an appropriate material for puppets and figures. One would reasonably expect the Curtis’ foam body material incorporated into Parent’s puppets and figures to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of forming durable puppets and figures.  Although not expressly disclosed in either Parent or Curtis’ specification, it is however shown in Figure 1 of Curtis that the material forming the exterior 12 of the dummy 10 is coating or cover positioned over the interior foam material. The exterior of the dummies commonly include a protective lining over the foam material. This is further disclosed and emphasized by Cragg (column 7, lines 31-34). Cragg shows the target pad includes an inner foam pad which is in turn covered with a protective lining.  It would have been obvious to one of ordinary skill in the art to apply the same for Parent’s figure in order to protect the inner foam material from premature deteriation and damage.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

The preamble -- a tackle training apparatus -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 4, Parent shows the elastic material (elastic tendon I) extends through at least a portion of the leg member, preferably through the first end, and is anchored to the leg member (figures 1 and 2).
Claim 5, Parent shows each of the two leg members a leg member comprises a thigh member (J) and a lower leg member (K).
Claim 6, Parent shows the thigh member is a truncated cylinder (figures 1 and 2).
Claim 7, Parent shows the lower leg member is a cylinder (figures 1 and 2).
Claim 8, Parent shows the lower leg member is arranged in relation to the thigh member extend from and to be resiliently movable relative to and/or separable from the thigh member, and wherein in one configuration each lower leg member can support each thigh member such that the apparatus remains in a standing position (figures 1 and 2). 
Claim 9, Parent shows the leg member comprises a first end which is a first angled end configure for abutting a corresponding angled leg-contacting surface on the body member (this is shown in both figures 1 and 2).
Claim 11, Parent shows the body member is a pelvis body member (the lower body B includes the pelvis area).
Claim 14, Parent alone and as modified above further shows the various segments of the figure are moveable relative to one another and the outer lining or coating provided on the foam material.  Note: claim 15 does not further limit claim 1, as the coating has been previously recited and claimed.

Claim 16, Parent alone and as modified above further shows the various segments of the figure are provided with an individual outer lining or coating provided on the foam material.  Note: claim 15 does not further limit claim 1, as the coating has been previously recited and claimed.
Claim 19, Parent further shows the thigh member has a first end (upper end portion) for cooperation with a leg-contacting surface (angled lower portion) of the body member, which first end of the thigh member defines a planar surface disposed at an angle to the horizontal, when in an upright position, of 25 to 45° the leg-contacting surface of the body member defines a cooperating plane, such that when in an upright positon, the leg is capable of moving back and fore relative to the body member about an axis perpendicular to the cooperating plane, thus defining a hip joint.

    PNG
    media_image1.png
    719
    402
    media_image1.png
    Greyscale

Claim 20, Parent alone and as modified above does not expressly disclose the over height and width of the figure/dummy.   It has been held that a change of form or design without change of function is no more than choice of design which, in absence of new or unobvious result, falls within the range of perception, understanding, or knowledge of one having ordinary skill in the art and will not sustain patentability.  Furthermore, changes of mere form, proportions, or size will not sustain patentability; change in form of any element of prior patent must result in more than a useful natural phenomenon which man has accumulated through common knowledge. National Connector Corp. v. Malco Mfg. Co. (CA 8) 157 USPQ 401.

member) comprising a cube, having a flat top surface extending the full lateral extent of the pelvis body member on which is disposed a handle.  See reproduced figure above).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of  Bigelow et al 4,534,557 (hereinafter Bigelow).
Claim 22, Parent as modified above discloses the claimed device with the exception of providing sensors for determining point of contact, duration of contact and strength of contact.  However, as disclosed by Bigelow it is known in the art to include such figures/dummies with sensors.  It would have been obvious to one of ordinary skill in the art to have used such sensors for Parent’s figure/dummy given that Bigelow teaches such is an appropriate manner to determine place of impact and the force applied to the body.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Summers (8,052,582)  in view of Parent (130,068) and Curtis (4,989,862) and Stall (1,544,110).
Claim 23, Summers discloses a tackle training apparatus consisting of a single pelvis body member (figure 3), two thigh members, two lower leg members, wherein each of the two thigh members have a first end for abutting the pelvis body member and a second end abutting a lower leg member and each lower leg member has a first end for abutting the second end of the thigh member and a second end for contacting the ground,
wherein the two thigh members are arranged in relation to the body member to extend from and to be resiliently movable relative to and separable from the body member,
the two lower leg members are arranged in relation to the thigh member to extend from and to be resiliently moveable relative to and separable from the thigh members,
wherein the first end of each thigh member is linked or attached to the pelvis body member and wherein in one configuration where the second end of each of the two leg members is placed on the ground, the two leg members can support the body member such that the apparatus is in a standing position, wherein the body member, the two thigh members and the two lower leg members are each formed of a material and have a protective coating material or cover (Summers discloses the self-defense apparatus 10 can be formed of any appropriate material, either as a unitary molded member or otherwise.  Advantageously the apparatus can be made partly or wholly from leather or canvas material such as that used for conventional punch-bags.  The apparatus 10, or a section of the apparatus 10 can also be inflatable for easier transportation and storage, for example just the third member 28 comprising the target region 30 could be inflatable, or alternatively the elongate members 24, 26 can also be inflatable),
Summers discloses the claimed device with the exception of the biasing elastic band.    However, as disclosed by Parent it is known in the art to use such biasing elastic band(s) for movably attach various body parts of a dummy.  It would have been obvious to one of ordinary skill in the art to have used such biasing elastic band for Summers device given that Parent teaches such is an appropriate manner to movably attach various body parts together.
Summers discloses the claimed device with the exception of the dummy being formed of a resiliently compressible foam material.   However as disclosed by Curtis (column 2, lines 55-62) it is known in the art to form such figures from a durable, lightweight material such as polyurethane foam or other similar resilient material both lightweight and durable material. It would have been obvious to one of ordinary skill in the art to have used such material for Summer’s 
Summers discloses the claimed device with the exception of a handle disposed on the pelvis body member.  However, as disclosed by Stall (handle 19; figures 1 and 3) it is known in the art to form such dummies with handles.  It would have been obvious to one of ordinary skill in the art to have used such a handle for Summers dummy given that Stall teaches such is an efficient manner for the user to grasp.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9, 11, 14-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
16 April 2021